DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/29/2022, with respect to the rejections to the claims have been fully considered and are persuasive, applicants amendments to claim 1 overcomes the prior art and therefore the rejections of the office action dated 06/29/2022 have been withdrawn.

Allowable Subject Matter
Claim 1-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a hydraulic system including controlling a position of a steering element depending on a comparison of pressures in a first steering chamber selectively fluidly connected to the recovery channel and a second steering chamber continuously fluidly connected with a recovery channel connected on one end to an orifice on the side that is connected to a source of hydraulic pressure and connected on the other end to a hydraulic motor, in combination with the rest of the recited limitations as claimed in claim 1.
Dependent claims 2-7 and 10 are allowed because they depend from allowed claim 1.
The prior art does not disclose nor render obvious a hydraulic system wherein one pressure controllable hydraulic valve is configured to fluidly connect and disconnect a first hydraulic steering chamber in a hydraulic cylinder with the recovery channel, wherein a second steering chamber of the hydraulic cylinder is continuously fluidly connected with the recovery channel and wherein the position of a steering element depends on a comparison of the pressure in the first and second steering chamber (the hydraulic cylinder having the steering chambers is a hydraulic motor displacement actuator that varies the displacement of the hydraulic motor, which adjusts the resistance of the hydraulic motor as discussed in the specification) as claimed in claim 9, in combination the rest of the recited claims limitations.
While hydraulic motor displacement actuators in the form of hydraulic cylinders including a piston (steering member in applicant’s terms) are known in the art, the specified connections of each chamber of the hydraulic cylinder displacement actuator to the recovery channel which has articulated limitations with respect to an orifice and other structures such as being selectively or continuously connected to a specified conduit combine to form a novel and non-obvious configuration absent impermissible hindsight.
Applicant's claimed system allows for the recovery of excessive hydraulic energy delivered by a source of pressure even in the working phase of a hydraulic load in a manner mainly controlled by hydraulic means and independent of electric means as discussed in applicant’s specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schniederjan et al. (US 5184466) discloses a variable displacement hydraulic motor having two steering chambers, wherein one chamber is selectively connected to a conduit 60 with the other chamber continuously connected to conduit 60
Funk et al. (US 11002245) discloses a variable displacement hydraulic motor that drives an electric generator to generate electricity, wherein the variable displacement motor has a steering element with a steering chamber to adjust the displacement of the motor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        September 6, 2022